DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2-6, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al., US 2015/0021964 in view of Haselmeier et al., US 2013/0340364 and Amelio et al., US 2017/0372564.
Regarding claims 1, 8, 10, 12 and 14:
Jacobs discloses a seating area for a venue, comprising:
an upper level and a lower level connected by a riser (refer to Fig. 1E), such that the seating area comprises a stepped configuration; 
a channel (dust covers 155e and 156e) comprising a base and a pair of opposing sidewalls extending from the base, wherein the channel defines a storage space configured to house networking components (150a, para. 0039), wherein the channel is disposed on the riser; and 
a faceplate mounted on a front surface of the riser (refer to Fig. 1D), the faceplate comprising one or more ports (148e and 149e), wherein the one or more ports are in communication with the wireless networking components within the storage space of the channel.
Jacobs does not expressly disclose wherein the material of the channel comprises FRP that allows wireless signals to pass therethrough.
Haselmeier discloses an integrated cable channel with a support cover that is FRP.
At the time the invention was filed, it would have been obvious to construct the channel of Jacobs of FRP as suggested by Haselmeier because FRP provides mechanical stability at a low weight (para. 0013 of Haselmeier).
Jacobs does not expressly disclose wherein the storage space provides a wireless access point to the seating area.
Amelio discloses a seating area for a venue wherein each seat is provided with a wireless access point (30) for the seating area. Further, Amelio specifies wherein the wireless access point need not be installed in the seat, but can be installed “in another location suitable for providing cellular or wireless functionality to a fans mobile device” (para. 0022).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a wireless access point within the channel of Jacobs as suggested by Amelio in order to provide cellular or wireless functionality to a fan's mobile device (para. 0022 of Amelio).
Regarding claims 2 and 9:
Jacobs discloses wherein the channel can be disposed in a rear surface riser at a location below the upper level (para. 0032, “alternatively, or additionally, the power/data connections may be located in a rear riser”), wherein one or more openings (148e, 149e) are configured to allow the components stored in the storage space to extend through the riser (para. 0036)
Regarding claims 3-5:
Jacobs discloses wherein the faceplate and channel are disposed on a front surface of the riser and also disposed on a seat arranged on the lower level (the seat is mounted to the channel).
Regarding claim 6:
Jacobs discloses wherein the base (the rear portion thereof) of the channel is mounted to the riser.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al., US 2015/0021964 in view of Haselmeier et al., US 2013/0340364 and Amelio et al., US 2017/0372564 further in view of Peart et al., US 2002/0157331.
Regarding claims 7 and 11:
Jacobs does not expressly disclose a removable cover.
Peart discloses a cable raceway having a removable cover (621).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the upper surface of the channel of Jacobs with a removable cover as suggested by Peart to provide access to the interior of the channel for servicing, placing and/or removing the cables and wiring.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al., US 2015/0021964 in view of Haselmeier et al., US 2013/0340364 and Amelio et al., US 2017/0372564 further in view of Chataign et al., WO 97/42858.
Regarding claim 13:
Jacobs does not expressly disclose a partition that extends from the base of the channel.
Chataign discloses a channel (40) comprising a partition that extends from the base of the channel so as to divide the storage space into first and second spaces on opposing sides.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a partition as suggested by Chataign in the channel of Jacobs in order to provide space for separate types of wires and cables such that they correctly positioned and well separated (translation of Chataign).

Response to Arguments
Applicant's arguments filed 4/27/22 related to Amelio have been fully considered but they are not persuasive. Amelio specifies that the wireless access point can be located in other locations besides right on the seat (para. 0022). Wherein Jacobs discloses a channel that houses network components, locating the wireless access point of Amelio within the channel of Jacobs is not an unreasonable modification based on the disclosure of Amelio.
Applicant’s additional arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633